           Case 1:19-cv-02087-VSB Document 41 Filed 04/27/20 Page 1 of 1




                                                            April 27, 2020
BY ECF
Honorable Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007


               DHIP, LLC v. Fifth Third Bank, 19 CV 2087
Dear Judge Broderick,
        We are counsel to plaintiff DHIP, LLC (“DHIP”), in the above-referenced matter and
write jointly with the consent of Defendant’s counsel, to respectfully request (1) permission for
Defendant to file a 30-page memorandum of law in opposition to Plaintiff’s summary judgment
motion and for Plaintiff to file a 50-page memorandum of law.
        These enlargements are necessary because of the amount of discovery materials and the
number and complexity of the issues, which caused both parties to seek enlargements to 50 pages
for the memoranda in support of the parties’ motions, which the Court granted.
       .




                                             Respectfully Submitted,




                                             Joshua D. Rievman


Copy: C. Neil Gray, Esq.
      Samuel Kadosh, Esq.
